Citation Nr: 0520286	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for residuals of 
frostbite of the right ear, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable rating for residuals of 
frostbite of the left ear.  

6.  Entitlement to a compensable rating for intertrigo of the 
skin of the groin (formerly classified as residuals of a 
fibrous track of the right scrotum with eczema of the groin).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1950 to May 
1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  The 
decision, in part, granted separate ratings for residuals of 
frostbite of the toes and ears, assigning separate 10 percent 
ratings for the residuals of affecting each foot and 
noncompensable ratings for residuals affecting each ear.

Subsequently, a June 2004 RO decision granted a higher 10 
percent rating for the frostbite residuals involving the 
right ear, while confirming and continuing the noncompensable 
rating for those involving the left ear.  The RO confirmed 
and continued a noncompensable rating for residuals of a 
fibrous track of the right scrotum with eczema of the groin, 
which was reclassified as intertrigo of the skin of the 
groin.  




FINDINGS OF FACT

1.  Prostate cancer first manifested decades after the 
veteran's discharge from active service, which did not 
include a tour in the Republic of Vietnam, and this condition 
is not shown to have been caused or aggravated by his 
service-connected intertrigo of the skin of the groin.

2.  The residuals of frostbite of the right foot consist of 
subjective complaints, but other clinical abnormalities of 
the right foot are due to diabetes, which is not a service-
connected condition.

3.  The residuals of frostbite of the left foot consist of 
subjective complaints, but other clinical abnormalities of 
the left foot are due to diabetes, which is not a service-
connected condition.

4.  The residuals of frostbite of the right ear consist of 
tingling, hyperpigmentation, and slight induration; the 
veteran does not, however, have pain, tissue loss, 
locally impaired sensation or hyperhidrosis.

5.  The veteran also has tingling in his left ear as a 
residual of frostbite, but he does not have pain, tissue 
loss, locally impaired sensation or hyperhidrosis.

6.  The intertrigo of the skin of the veteran's groin affects 
a small, less than 5 percent area of his entire body; this is 
a nonexposed area and he has not used topical therapy or 
intermittent systemic therapy.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, did not manifest to a compensable degree 
within one year after service - so may not be presumed to 
have been so incurred, and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2004); 38 C.F.R. 
§§ 3.303(b)(d), 3.307, 3.309, 3.310(a) (2004); and Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

2.  The criteria are not met for an evaluation higher than 10 
percent for residuals of frostbite of the right foot.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
7122 (2004).  

3.  The criteria are not met for an evaluation higher than 10 
percent for residuals of frostbite of the left foot.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
7122 (2004).  

4.  The criteria are met for a 20 percent evaluation, but no 
higher, for residuals of frostbite of the right ear.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
7122 (2004).  

5.  The criteria are met for a 10 percent evaluation, but no 
higher, for residuals of frostbite of the left ear.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
7122 (2004).  

6.  The criteria are not met for a compensable rating for 
intertrigo of the skin of the groin (formerly classified as 
residuals of a fibrous track of the right scrotum with eczema 
of the groin).  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, Diagnostic Code 
7122 (before and after August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the initial VCAA 
notice in a June 2002 letter, so prior to the RO's 
adjudication in August 2002.  This was in accordance with the 
holding in Pelegrini II insofar as the preferred sequence of 
events.  Additional duty to assist letters were sent in July 
and December 2003.  

Moreover, once the appeal arrived at the Board, there was 
still additional time (90 more days) to identify and/or 
submit additional supporting evidence and even beyond that 
with justification for delay.  38 C.F.R. § 20.1304.  So 
deciding the appeal at this juncture is not prejudicial 
error.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a statement 
of the case (SOC) or supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the July and December 2003 VCAA notice letters 
do not contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  

The VCAA letters requested that the appellant provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.   

Here, the veteran declined his opportunity to testify at a 
hearing in support of his claims.  His service medical 
records (SMRs) have been obtained.  In fact, in response to a 
request for an additional search for SMRs, the RO obtained 
records from the Office of the Surgeon General (SGO).  Also, 
the veteran requested that available VA outpatient treatment 
(VAOPT) records be obtained and the RO has obtained all such 
records that are available.  He was afforded VA examinations 
for the purpose of rating the service-connected disabilities 
for which higher ratings are sought.  

The veteran believes he had symptoms during service that were 
the same as those he had when prostate cancer initially was 
diagnosed.  He also believes his service-connected skin 
disorder of the groin area caused or contributed to the 
development of the prostate cancer.

According to 38 C.F.R. § 3.159(c)(4)(B), an examination will 
be conducted if the evidence establishes that the veteran 
suffered an event, injury, or disease in service or has a 
disease or symptoms of a disease listed, in pertinent part, 
at 38 C.F.R. § 3.309 (herbicide presumptive diseases) 
manifesting during an applicable presumptive period provided 
he has the required service or triggering event to qualify 
for that presumption.  See, too, 38 U.S.C.A. § 5103A(d) 
indicating that VA shall provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  

Here, though, as explained below, the veteran does not have 
the triggering event, i.e., exposure to herbicides during 
service since he did not serve in the Republic of Vietnam.  
So an examination to obtain a medical nexus opinion is not 
required by the VCAA because even assuming prostate cancer is 
diagnosed, it would not provide a basis for causally relating 
it to exposure to herbicides in service (since there was no 
such exposure).  

Moreover, the duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (If an appellant 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence).  Here, 
the veteran did not attend a VA examination scheduled in July 
2002 with respect to his claim for service connection for 
prostate cancer.  

The more recent statements and correspondence from the 
appellant and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Prostate Cancer

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Certain conditions, such as cancer, including prostate 
cancer, will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service. This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Disability which is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Under 38 C.F.R. § 3.309(e), certain diseases, including 
prostate cancer, may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 C.F.R. § 3.307(a)(6)(i) provides that "herbicidal 
agents" means a chemical in an herbicide used in the 
Republic of Vietnam during the period beginning on January 
9,1962, and ending of May 7, 1975.  38 C.F.R. 
§ 3.307(a)((6)(ii) provides that service connection for 
prostate cancer may be granted if it manifested at any time 
after service and 38 C.F.R. § 3.307(a)((6)(iii) provides that 
those that served in Vietnam during the above time frame will 
be presumed to have been exposed to an herbicide agent.  

Here, however, the veteran never served in the Republic of 
Vietnam nor between January 1962 and May 1975, and it is not 
otherwise contended that he was exposed to an herbicide agent 
during service.  So, the life-time presumption provided by 
38 C.F.R. §§ 3.307 and 3.309 is not applicable.  

The SMRs, including SGO reports, reflect that the veteran was 
treated, and hospitalized, in 1951 and 1952 for a sinus tract 
infection of the right thigh, in the groin area, and the 
scrotum.  He was given antibiotics but he was never given a 
prostate examination.  No disability of the prostate was ever 
diagnosed during service.  The SMRs are negative for cancer, 
including prostate cancer.  

The first examination of the veteran's prostate was on VA 
examination in 1991.  At that time his prostate was 2+ 
enlarged and both lobes were firm and rubbery but without 
nodularlity.  The diagnoses included 2+ prostatic 
hypertrophy.  

VAOPT records revealed that in January 2001 the veteran had 
an elevated prostate specific antigen (PSA).  The earliest 
clinical evidence of prostate cancer is a May 2001 VA 
prostatic biopsy which revealed adenocarcinoma.  In July 2001 
it was noted that given his age, of 72, and the grade of the 
prostate tumor he was not a candidate for surgery but later 
VAOPT records reflect that he received VA hormonal and 
radiation therapy.  

So, there is no continuity of symptomatology.  Rather, the 
prostatic cancer first manifested almost four decades after 
the veteran's discharge from active service.  Although he has 
stated that he now has the same symptoms which he had during 
service, there is no post-service clinical evidence of an 
active infection requiring the type of treatment which he had 
during active service.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

While laypersons are competent to attest to subjective 
symptoms (pain, etc.) and manifestly objective symptoms, they 
do not have the necessary medical training and/or expertise 
to actually make a diagnosis or, equally importantly, to 
provide a competent medical opinion etiologically linking a 
diagnosed disorder to service in the military that ended many 
years ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 
95 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield 
v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).  

Here, the bare unsubstantiated allegations of the veteran 
will not suffice to address the issue of medical causation 
because he is a laymen and, therefore, does not have the 
necessary medical training and expertise to give probative 
opinions concerning this.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  This applies equally to the allegation 
that his current prostate cancer is secondary to or was 
aggravated by his service-connected intertrigo of the skin of 
the groin.  

Accordingly, service connection for prostate cancer is not 
warranted.  

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But the most current level of 
functional impairment due to the service-connected disability 
is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Moreover, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  

38 C.F.R. § 4.104, Diagnostic Code 7122 provides that a 10 
percent rating is warranted for an affected part when there 
are residuals of cold injuries with arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted when there is arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent rating is 
warranted when there is arthralgia or other pain, numbness, 
or cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

Note (1) to DC 7122 states that there is to be separate 
evaluation of amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
diagnostic code 7122.  Note (2) provides that each affected 
part (e.g., hand, foot, ear, nose) is to be evaluated 
separately and combine the ratings in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  

VAOPT records on file show that the veteran has received 
extensive treatment for diabetes, including diabetic foot 
care.  

On VA examination in December 2003, after review of the claim 
files, it was noted that the veteran had been treated 
conservatively during service for mild frostbite with staged 
warming with fluids but he did not require surgery, physical 
therapy or locally injected medication.  Currently, he 
complained of constant pain and reported developing swelling 
of both feet which, reportedly, had been more of a problem in 
the last 2 to 3 years.  His symptoms were reported to be 
worse in the right foot.  His pain increased after walking or 
standing and he had problems wearing regular shoes.  The pain 
lasted about 3 to 4 hours and decreased with rest, elevation 
of the feet, and Tylenol.  His symptoms limited his daily 
activities and he could not wear regular shoes.  He was no 
longer employed, being retired.  He had no heat, redness, 
stiffness, weakness, instability, giving-out, locking, 
fatigue or lack of endurance of his joints.  His ears 
tingled, off and on, and this was worse in the winter.  There 
were no other symptoms.  It was reported that he had poorly 
controlled diabetes mellitus and that past X-rays had 
revealed severe degenerative joint disease (DJD) of the first 
metatarsophalangeal (MTP) joint of the right foot and a bone 
spur.  He had a good response when taking Tylenol, as needed, 
for pain.  

On physical examination the veteran ambulated slowly and with 
the aid of a cane.  His left ear was normal in appearance but 
the skin on his right ear was hyperpigmented and slightly 
indurated.  There were no other positive findings of his 
ears.  He was not able to walk on his toes or on his heels.  
He had overgrown and dystrophic nails with dry skin on both 
feet.  There was non-pitting edema of the right foot with 
mild erythema and tenderness.  There was no guarding, heat, 
instability, weakness, abnormal movement, spasm, pain on 
motion, pain on motion against resistance or pain on repeated 
movement.  His right posterior tibial and both dorsalis pedis 
pulses were 2/4 but his left posterior tibial pulse was not 
palpable.  On sensory examination he could not perceive light 
tough on his right foot and a sensory deficit was present in 
his left foot.  Muscle strength was 5/5 throughout, 
bilaterally.  Ankles reflexes were not present.  Plantar 
response was down-going, bilaterally.  Movement of the ankles 
and toes was normal.  It was reported that X-rays revealed 
degenerative arthritis and bone spurs of the feet.  Current 
X-rays of his feet revealed bilateral hallux valgus 
deformities, asymmetric narrowing of the joint space with 
degenerative changes at the left MP joint, and bilateral 
calcaneal spurs.  

The diagnosis was that the tingling of his ears was as likely 
as not secondary to or a residual of frostbite but that the 
current pain, swelling, sensory deficit and peripheral 
vascular disease of the feet were not as likely as not a 
residual of frostbite as opposed to his very poorly 
controlled (nonservice-connected) diabetes, degenerative 
arthritis of the feet and other co-existing medical 
conditions.  

Frostbite of the Each Foot

The recent VA examination found that the veteran's pain and 
swelling of each foot, and peripheral vascular disease, the 
latter being shown by his having no left posterior tibial 
pulse in the left foot, were not symptoms of his service-
connected frostbite but are due to his nonservice-connected 
diabetes mellitus.  Also, his sensory deficit in each foot is 
also not due to his frostbite but to his nonservice-connected 
diabetes mellitus.  Similarly, his degenerative changes of 
the feet are also not due to his frostbite.  Accordingly, 
these symptoms may not be considered in assigning the proper 
evaluations for the residuals of frostbite of each foot.  

Absent the symptoms above, and considering that the 
dystrophic nail changes found on the recent VA examination 
are shown by VAOPT records to also be a manifestation of his 
nonservice-connected diabetes, the evidence does not 
establish that the veteran has the required clinical symptoms 
and symptoms warranting an evaluation of 20 percent for 
either foot.  

Frostbite of the Right Ear
The veteran has tingling as well as hyperpigmentation and 
slight induration of the skin of the right ear.  The tingling 
equates with numbness and because he also has 
hyperpigmentation, which is a form of color change, a 20 
percent disability rating is warranted for residuals of 
frostbite of the right ear.  However, the next higher rating 
of 30 percent is not warranted because he has no actual 
numbness nor pain, tissue loss, locally impaired sensation or 
hyperhidrosis.  Likewise, since no joint is affect, there can 
be no radiological X-rays findings which could serve as a 
basis for a higher rating.  

Frostbite of the Left Ear
As noted above, the tingling of his left ear equates with 
numbness, and with the favorable resolution of doubt in the 
veteran's favor, warrants a minimum rating of 10 percent for 
residuals of frostbite of the left ear.  However, the next 
higher rating of 20 percent is not warranted because he has 
no tissue loss, color changes, locally impaired sensation or 
hyperhidrosis.  Likewise, since no joint is affect, there can 
be no radiological X-rays findings which could serve as a 
basis for a higher rating.  

Intertrigo of the Skin of the Groin

The criteria for the evaluation of disabilities of the skin 
were revised on August 30, 2002.  In this case, the claim for 
a compensable rating was received in May 2002, prior to this 
revision.  

"[W]here the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to [the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  But as 
indicated in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), when amended regulations expressly state an effective 
date and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  See, too,VAOGCPREC 
3-2000 (Apr. 10, 2000).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, in effect 
prior to August 30, 2002, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable rating.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides 
that dermatitis or eczema warrants a noncompensable 
evaluation when involving less than five (5) percent of the 
entire body or less than five (5) percent of exposed areas 
affected, and; no more than topical therapy has been required 
during the past 12 month period.  Or, rate as disfigurement 
of the head, face or neck (DC 7800) or scars (DC's 7801, 
7802, 7803, 7804, 7805) depending upon the predominant 
disability.  

Under the rating criteria which became effective on August 
30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides 
that dermatitis or eczema warrants a 10 percent rating when 
affecting at least five (5), but less than twenty (20) 
percent, of the entire body, or at least five (5) percent, 
but less than twenty (20) percent of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six (6) weeks during the past twelve (12) month 
period.  

On VA dermatology examination in December 2003 the veteran 
reported that during service he had had swelling and oozing 
of the skin of his groin.  He now had swelling of the groin 
area about once a month.  He would soak his skin in a 
bathtub, which relieved the swelling and soreness of the 
skin.  It usually healed spontaneously and he did not apply 
prescribed or over-the-counter medication.  He reportedly did 
not like to talk about this disorder and, so, had not 
reported it to his treating physician.  On physical 
examination his skin was generally dry.  The dryness was more 
pronounced on the lower and upper extremities.  The skin in 
his groin area was erythematous and shiny without any 
distinguished borders or scales present.  There was no oozing 
and no pus was observed.  There were no erosions or open 
areas or cystic structures observed.  

The diagnoses were intertrigo and xerosis.  He was advised to 
seek treatment from his primary care physician.  

In this case, the affected area is not an exposed surface and 
does not affect an extensive area.  So, a compensable rating 
under the old rating criteria is not warranted.  

Under the new rating criteria, the disorder is not shown to 
affect an area of at least five (5) percent and, even if less 
than 5 percent, he has not used any topical therapy in the 
last 12 months.  Moreover, there is no clinical evidence of 
disfigurement or scarring.  Furthermore, he has not had 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Accordingly, a compensable rating is not warranted for 
intertrigo of the skin of the groin.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been hospitalized on account of them and they have not caused 
marked interference with his employment, i.e., beyond that 
contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Admittedly, his overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Consequently, the 
Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Since the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for prostate cancer is denied.

A rating in excess of 10 percent for residuals of frostbite 
of the right foot is denied.

A rating in excess of 10 percent for residuals of frostbite 
of the left foot is denied.

A higher 20 percent rating is granted for residuals of 
frostbite of the right ear subject to the laws and 
regulations governing the payment of VA compensation.

A higher 10 percent rating is granted for residuals of 
frostbite of the left ear, subject to the laws and 
regulations governing the payment of VA compensation.

A compensable rating for intertrigo of the skin of the groin 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


